Citation Nr: 0813111	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his spouse, and his brother



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1951 to January 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for the 
above-referenced claims.

In December 2007, the veteran, his spouse, and his brother 
testified at a personal hearing over which the undersigned 
Acting Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma of gunfire 
while serving as a gunner's mate aboard ship during combat 
against the enemy in active duty service in Korea.  

2.  The evidence is at least in relative equipoise on the 
question of whether the veteran's current bilateral hearing 
loss disability is related to acoustic trauma in active 
service.

3.  The evidence is at least in relative equipoise on the 
question of whether the veteran's current tinnitus is related 
to acoustic trauma in active service.

4.  The veteran does not currently have a diagnosed 
disability of the low back.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2006, September 2006, and August 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in May 2006 and September 2006.  Adequate 
notice has been provided to the veteran prior to the transfer 
and certification of his case to the Board and complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In the present appeal, with regard to the issue of 
service connection (for low back disorder) that is being 
denied, no effective date or rating percentage will be 
assigned, thus, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.  As to the issues of service connection 
which are being granted, the RO will be responsible for 
addressing any potential notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  With regard to 
the issues of service connection for bilateral hearing loss 
and tinnitus, he has been provided VA medical examinations.  
As to the issue of service connection for a low back 
disorder, as will be discussed below, the claim is being 
denied on the basis that no competent medical evidence has 
been submitted which links any current low back disorder to 
the veteran's active service.  In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current low back disorder that is related 
to his active service.  Given these matters of record, there 
is no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical 
opinion.  Id. 

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Service Connection Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis and certain organic diseases 
of the nervous system  may also be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service Connection for Bilateral Hearing Loss

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."   Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley, at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

A review of the evidence reveals that the veteran had active 
service in the United States Navy during the Korean War.  
Reports of physical examination dated in October 1951 and 
January 1955 show whispered voice test results of 15/15, 
bilaterally.

The veteran's Armed Forces Of The United States Reports Of 
Transfer Of Discharge (DD Form 214) shows that his specialty 
title was a seaman and deck hand.  The veteran has credibly 
testified that his duties included serving as a gunner's 
mate, and firing the ship's guns at the enemy during his 
service in Korea.  His most significant duty assignment was 
noted to be aboard the U.S.S. James E. Kyes.  

In March 2006, the veteran submitted a history of the tours 
of duty of the U.S.S. James E. Kyes, which demonstrated that 
during his period of service while on board, the vessel 
engaged in support missions off the coast of the Republic of 
Korea during the Korean War.  The missions were said to 
include blockade and bombardment duty.  

A lay statement from a fellow service member also dated in 
March 2007 shows that the veteran was said to have been 
engaged in missions wherein he would fire five inch guns upon 
enemy supply trains, railroads, and units assigned to repair 
them.  

A lay statement from two former colleagues of the veteran 
dated in March 2007 shows that they indicated having worked 
together from the mid-1970's until 1990.  They asserted that 
the veteran had been hard of hearing, and that they often had 
to repeat themselves for the veteran to understand what was 
being said.

A private audiology report from J. Barnhart, R.N., dated in 
April 2007 shows that the veteran had possible bilateral 
hearing loss.  Pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 35, 40, 55, 80, and 90 
decibels, respectively.  Pure tone thresholds in the left ear 
were 45, 45, 55, 70, and 75 decibels, respectively.

The veteran underwent a VA audiological evaluation in June 
2007.  He reported military noise exposure from five inch gun 
mounts in Korea without hearing protection.  He also reported 
post-military occupational noise exposure from hunting and 
occasional exposure to saws while working in a wood finishing 
company, wherein he did use hearing protection.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 35, 40, 50, 75, and 80 decibels, 
respectively.  Pure tone thresholds in the left ear were 45, 
40, 50, 65, and 65 decibels, respectively.  A controlled 
speech discrimination test (Maryland CNC) revealed speech 
recognition of 80 percent in the right ear and 85 percent in 
the left ear.  The examiner noted that while whisper voice 
tests at enlistment and separation were within normal limits 
for both ears, the tests did not provide ear or frequency 
specific data and did not rule out the presence of a high 
frequency hearing loss.  The examiner, however, added that, 
without specific audiometric data at discharge or within one 
year of discharge (evidence the Board notes does not exist), 
an opinion regarding the etiology of the veteran's hearing 
loss could not be rendered without resorting to speculation.  
Because the VA examiner did not in fact render a medical 
nexus opinion, this opinion has no tendency to weigh against 
the veteran's claim. 

During his December 2007 Travel Board hearing, the veteran 
testified that he engaged in combat operations during the 
Korean War while on board the 
U.S.S. James E. Kyes.  He indicated experiencing acoustic 
trauma as a gunners mate in his duties associated with firing 
five inch and 40 millimeter guns.  He indicated that he did 
not have the use of ear protection in this endeavor.  He 
added that following service his hearing loss progressively 
worsened as a result of the acoustic trauma sustained during 
his active service.  The veteran's brother testified that the 
veteran's hearing had been normal prior to service, but that 
following his return from service, there was a noticeable 
hearing loss which became progressively worse.  The veteran's 
spouse confirmed the current hearing loss disability, adding 
that he had related a history of acoustic trauma during 
service.

A private medical record from B. Parish, M.D., dated in 
December 2007 shows that the veteran provided a history of 
being a gunner's mate from 1951 to 1955 while on a ship.  Dr. 
Parish opined that this certainly could have contributed to 
his hearing loss, per hearing test conducted in April 2007.  
It was also noted that the veteran would benefit from hearing 
aids.

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the veteran was exposed to 
acoustic trauma of gunfire while serving as a gunner's mate 
aboard ship during combat against the enemy in active duty 
service in Korea.  During his December 2007 personal hearing, 
the veteran testified that he was exposed to continuous noise 
exposure while firing five inch and 40 millimeter guns.  The 
March 2007 lay statement from a fellow service-man 
corroborated that the veteran had been engaged in missions 
wherein he would fire five inch guns at the enemy which is 
suggestive of noise exposure.  The veteran's DD Form 214 
confirms his service on board the U.S.S. James E. Kyes.  As 
such, the veteran's description of loud noise exposure is 
considered to be consistent with the combat duties associated 
with service on board a vessel off the coast of Korea during 
the Korean War.

Although there is no evidence of any bilateral hearing loss 
disability during service, the post-service medical evidence 
of record shows a current bilateral hearing loss disability.  
Coupling this with Dr. Parish's assertion that being a 
gunner's mate from 1951 to 1955 while on a ship certainly 
could have contributed to his current bilateral hearing loss, 
the Board can conclude that evidence is at the very least in 
equipoise that the veteran's current bilateral hearing loss 
disability is the result of noise exposure during his period 
of active service.  Where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the benefit 
of the doubt in resolving the issue is given to the claimant.  
38 U.S.C.A. § 5107.  For these reasons, the Board finds that 
the veteran's bilateral hearing loss disability was incurred 
in service, and his claim for service connection for 
bilateral hearing is granted.



Service Connection for Tinnitus

As to the veteran's claim for service connection for 
tinnitus, his available service records, primarily his DD 
Form 214, confirms his service on board the U.S.S. James E. 
Kyes, during the Korean War.  During his December 2007 
personal hearing, the veteran testified that he was exposed 
to continuous noise exposure while firing five inch and 40 
millimeter guns.  The March 2007 lay statement from a fellow 
service-man corroborated that the veteran had been engaged in 
missions wherein he would fire five inch guns at the enemy 
which is suggestive of noise exposure.  

A March 2007 audiometric examination report from J. Barnhart, 
R.N., shows an otologic history of continuous ringing since 
leaving service in 1955.  This was said to have been caused 
by exposure to guns aboard ship.

The June 2007 VA examination report shows that the veteran 
reported constant bilateral, high-pitched tinnitus that began 
many years earlier, sometime after the Korean War.  He 
attributed the tinnitus to his military noise exposure.  The 
examiner concluded that with no complaint of tinnitus found 
in the service medical records, an opinion could not be 
rendered regarding the etiology of the veteran's tinnitus 
without resorting to speculation.

An addendum to the December 2007 private medical record from 
Dr. Parish received by the Board in January 2008, shows that 
Dr. Parish opined that the trauma from the noise of the 
ship's guns caused the veteran's tinnitus.

The Board acknowledges that there is no clear evidence of 
tinnitus in service, but there is evidence of in-service 
exposure to five inch and 40 millimeter noise during his 
period of active service.  The veteran's consistent 
statements, along with the corroborating lay statements, that 
he was exposed to noise during service are  probative and 
tend to lend greater weight to the December 2007 opinion of 
Dr. Parish, which relates the bilateral tinnitus to the 
reported noise exposure.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the lay testimony describing the onset and 
chronicity of the ringing in his ears after noise exposure 
during service to be credible and supported by the later 
diagnosis.  Id.

In light of the veteran's Naval service aboard the U.S.S. 
James E. Kyes, the credible accounts of having tinnitus since 
being exposed to combat-related acoustic trauma, the current 
diagnosis of tinnitus, and resolving doubt in the veteran's 
favor, the Board finds that the tinnitus is related to the 
veteran's acoustic trauma during active service.

In reaching these determinations, the Board notes that the 
June 2007 VA examiner diagnosed the veteran as having 
tinnitus, noting his in-service history of trauma and his 
post-service history of tinnitus.  In this matter, the 
veteran's lay evidence of in-service incurrence is accepted 
as sufficient proof of service connection, since his 
assertions are consistent with the circumstances, conditions, 
and hardships of his combat service.  While the examiner 
opined that relating the currently diagnosed tinnitus to 
service would be speculative because there was no evidence of 
a diagnosis of tinnitus in service, the Board finds that the 
examiner's conclusion is not probative as it relied primarily 
on the in-service findings and did not address the veteran's 
lay report of having ringing in his ears since service.  
While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the veteran' 
favor, the Board finds that the veteran has satisfied his 
burden of showing that he suffers from a chronic tinnitus 
disability as a result of an in-service injury (acoustic 
trauma) during service in the Korean War.  See Dalton, 21 
Vet. App. at 36-37; Libertine, 9 Vet. App. at 523-24.

Service Connection for a Low back Disorder

The veteran's October 1951 induction report of medical 
examination shows no abnormalities of the spine or other 
musculoskeletal system upon clinical evaluation.  The 
associated report of medical history, also dated in October 
1951, shows that the veteran indicated he had never had bone, 
joint, or other deformity, or arthritis.  The veteran's 
January 1955 separation report of medical examination shows 
that, upon clinical evaluation, his spine and other 
musculoskeletal system were normal.

Subsequent to service, during the veteran's December 2007 
personal hearing, the veteran testified that he injured his 
low back during his period of active service on board the 
U.S.S. James E. Kyes, during either the winter of 1953 or 
1953.  He described that he injured his low back when a 40 
millimeter gun carriage dropped out of the gun that he was 
greasing as the ship rolled.  As he attempted to catch the 
carriage, he was knocked to the ground and temporarily 
paralyzed.  He was then carried by fellow service-men to sick 
bay where he recovered over a number of days.  He also 
described that subsequent to service, he would experience 
intermittent episodes in which his back would give out.  He 
reported getting treatment from a private chiropractor quite 
a few years earlier.

The evidence of record is negative for a diagnosis of a low 
back injury or disorder during the veteran's period of active 
service.  Similarly, there is no competent medical evidence 
of record to suggest that the veteran currently has a 
diagnosed low back disability.  The record is also devoid of 
any records of treatment for symptoms associated with the 
veteran's low back either in service or for many years after 
service.

The earliest evidence of record of the asserted low back 
disorder was not until the veteran's claim in 2006, 
approximately 55 years following separation from service. 
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Contrary to the veteran's contentions, there is no competent 
medical evidence of a current disability.  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The veteran's lay assertions of in-service low back injury is 
outweighed by the absence of any previous in-service or post-
service history or complaints of a back disorder either in 
service or for many years after service, the absence of in-
service and post-service treatment records, and even the lay 
statements that omit references to a low back injury in 
service.  

There is also no medical evidence of a nexus between an in-
service injury or disease and the current symptoms.  As such 
the necessary criteria required to establish entitlement to 
service connection have not been met.  See Hickson, 12 Vet. 
App. at 253; see also Pond, 12 Vet App. at 346.  The Board 
has considered the veteran's statements and testimony in 
support of his claim that he has a low back disorder as a 
result of his service.  While he, his spouse, and brother are 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that either possesses 
the requisite medical training or expertise necessary to 
render them competent to render a medical diagnosis or 
opinion as to medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Additionally, there is no evidence of record that the veteran 
had manifested any symptoms of arthritis of the low back 
within one year from the date of separation from service.  As 
such, presumptive service connection pursuant to 38 C.F.R. 
§ 3.307 would also not be available.

In the absence of medical evidence establishing that the 
veteran currently has a low back disability that is related 
to an in-service injury or disease, the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a low back disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


